Gilbert, J.
1. Though, in sharp conflict, there was sufficient evidence to support the finding by the jury, approved by the trial judge, that the bank had not executed a release to the lot in question.
2. None of the grounds of the motion for a new trial show error.
3. The prayers of the petition, construed together with its allegations, are sufficient to authorize the court to render a judgment which will do equity to all parties. Sheftall v. Johnson, 170 Ga. 578 (153 S. E. 354). The judgment on the main bill of exceptions will be affirmed, with direction that on the filing of the remittitur in the superior court the judgment be so amended as to provide that when lot 21 has been sold by the bank under the power, if the sum derived from the sale exceeds $275, the amount for which the lot was sold, and interest on that *821amount from tlie date of the sale by Rich to May, such amount and interest he retained by.Bainbridge State Bank, and the excess paid to J. V. Wagoner. In lieu of this provision Wagoner or his grantors shall have the right to pay to the bank the sum of $275 and interest, as indicated above, in full settlement of all of the claims of the bank.
Nos. 9410, 9411.
April 11, 1933.

Judgment on the mam bill of exceptions affirmed, uAth direction. Cross-bill of exceptions dismissed.


All the Justices concur.

A. B. Conger, and W. V. Custer & Son, for plaintiff.
P. D. Rich and John R. Wilson, for defendants.